Citation Nr: 0904765	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1948 to February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
Roanoke, Virginia rating decision, which denied the claims on 
appeal.

The veteran had a hearing before the Board in July 2008.  A 
transcript of that proceeding has been associated with the 
claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to combat during the months of 
July and August 1950.

2.  There is at least an approximate balance of positive and 
negative evidence as to whether or not the veteran has a 
current diagnosis of PTSD, attributed to his combat exposure 
in the military.



CONCLUSION OF LAW

Resolving doubt in favor of the veteran, his PTSD was 
incurred during his military service.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to 
entitlement to service connection for PTSD, the Board finds 
that any deficiencies in notice as to this issue were not 
prejudicial to the veteran.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the veteran reports that 
his involvement in combat operations in Korea, including an 
injury that caused him to lose consciousness for multiple 
days, caused his PTSD.  The veteran alleges that he was under 
nearly daily fire for multiple weeks until his injury.  He 
also reports that after awaking from his injury in a hospital 
in Japan he had to be physically restrained for multiple days 
because he believed the Japanese staff members were Chinese 
or North Koreans and, presumably, were trying to harm him.   
 
The Board notes that the veteran's claims file includes an 
"Official Statement of Service in Combat Zone" stating that 
the official records show the veteran serving in a combat 
zone during July and August 1950.  Furthermore, although the 
report of examination conducted at separation refers to the 
veteran having served in only noncombat duty in Korea, 
several clinical records dated earlier specifically refer to 
the veteran having been treated for severe stress following 
exposure to combat in Korea.  Having resolved doubt in favor 
of the veteran on this issue, the Board finds that 38 
U.S.C.A. § 1154(b) is applicable, and the veteran's claimed 
stressors need not be verified.  In light of the veteran's 
statements and the official records of the veteran's exposure 
to combat in service, the Board concedes that the veteran was 
subject to an in-service stressor.   
 
The Board notes that the veteran has a long history, dating 
back to his time in service, of psychiatric difficulty.  
After the veteran's combat service and injury, between 
September and October 1950 the veteran was diagnosed with 
conditions called, alternately, "anxiety reaction," 
"emotional instability reaction," and "conversion 
reaction."  The diagnosing physician characterized these 
conditions as either moderate or severe.  In March 1969, the 
veteran was diagnosed with a severe anxiety state.  The 
veteran additionally reported to the VA examiner in July 2005 
that he "had a psychiatric breakdown in the 1950's requiring 
inpatient treatment with shocks and subsequently he has been 
on antidepressant meds all his life."  Although the veteran 
may not be competent to diagnose a specific psychiatric 
disorder, the Board notes that the veteran is competent to 
report having experienced symptoms such as anxiety and 
depression since service, and to report having received 
medication for such symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995). 
 
The claims folder also contains VA medical treatment records 
indicating that the veteran was diagnosed specifically with 
PTSD sometime prior to June 2005.  The pertinent inquiry, 
therefore, is whether the veteran's current diagnosis of PTSD 
has been medically attributed to his in-service combat 
exposure, as well as his in-service treatment for 
anxiety/conversion reaction.  Giving the veteran the benefit 
of the doubt, the Board concludes that it has. 

In this regard, the veteran was afforded a VA psychiatric 
examination in June 1972, where, at that time, the examiner 
diagnosed the veteran with moderate anxiety reaction.  The 
examiner stated that the precipitating stress was unknown.  
By contrast, the record contains a note from the veteran's 
treating physician dated September 2008, wherein the doctor 
stated, "As long as [the veteran] has been my patient and 
certainly for many years prior, he has been dealing with 
Post-Traumatic Stress Disorder and Chronic Depression that 
originated from his tour of duty during the Korean War...In 
summary, he is still suffering the effects of being in the 
war."

It is unclear how long the veteran had been treated by this 
doctor and no past treatment records were provided.  
Nevertheless, the Board finds the September 2008 letter 
constitutes competent medical evidence linking the veteran's 
combat service in Vietnam to his current diagnosis of PTSD.  
Although it is unclear what evidence or records were reviewed 
in making the opinion, the doctor's statement is consistent 
with the veteran's lay testimony and well-supported by the 
veteran's history of in-service treatment for an 
anxiety/conversion reaction following exposure to combat, and 
his history of continuous symptoms since that time.  Thus, 
the Board concludes the evidence is at the very least in 
equipoise as to whether the veteran currently has PTSD 
related to military service.  As such, the veteran is 
entitled to the benefit of the doubt and service connection 
may be granted.

In closing, the Board recognizes that there are references in 
his service medical records pointing to the veteran having 
had difficulties as a child and being predisposed to 
psychiatric disability.  The Board also recognizes that the 
veteran was ultimately diagnosed with an emotional 
instability reaction in service, which was found to have 
existed prior to active duty.  However, given the conflicting 
findings in his service medical records as to the extent of 
his combat exposure and the nature of his psychiatric 
problems at that time, the fact that no psychiatric 
disability or personality disorder was shown upon entry into 
service, and in light of the statement from his private 
treating physician, the Board concludes that the veterans 
should be presumed to have entered service in sound 
condition.  See 38 U.S.C.A. § 1111 (West 2002).  Therefore, 
in light of the veteran's combat exposure, his psychiatric 
history, and the September 2008 medical opinion indicating a 
relationship between his PTSD and war exposure, the Board 
further concludes that service connection is warranted.  See 
Hickson, supra. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND
 
The veteran is seeking entitlement to service connection for 
hypertension.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim. 
 
In January 2006, the veteran submitted a claim of direct 
service connection for, among others, hypertension.  
Accordingly, the RO sent the veteran in February 2006 a 
notice letter detailing the requirements for establishing 
service connection for hypertension on a direct basis.  This 
letter did not provide the veteran with proper notice of the 
requirements for establishing service connection on a 
secondary basis, as the veteran did not make that assertion 
in his claim.  In September 2008, however, the veteran's 
private treating physician submitted a letter opining that 
the veteran's current diagnosis of hypertension was secondary 
to his diagnosis of PTSD (now service-connected, as discussed 
in detail above).  Specifically, the physician stated that 
the veteran's PTSD "contributes to his hypertension."  

As the possibility of service connection on a secondary basis 
was raised, the veteran must be provided an opportunity to 
provide all relevant evidence to substantiate the claim.  The 
February 2006 notice letter, therefore, was inadequate, as it 
failed to inform the veteran of the requirements for 
establishing service connection on a secondary basis prior to 
the final adjudication of the veteran's claim.  Thus, upon 
remand, the veteran should be given appropriate VCAA notice, 
according to the aforementioned requirements, and notice of 
the requirements for establishing secondary service 
connection, according to 38 C.F.R. § 3.310.

The September 2008 letter from the veteran's treating 
physician also indicates the veteran is a long-standing 
patient.  Treatment records from this physician, however, are 
not of record.  The RO should make an effort to obtain these 
records, to the extent they exist, because the record may not 
be currently complete.

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board has a duty to consider all potential theories of 
entitlement raised by the record.  In light of the fact that 
the veteran has a current diagnosis of hypertension going 
back multiple decades, and the treating physician's September 
2008 letter suggesting a link between the veteran's PTSD and 
hypertension, the Board finds that a VA examination is 
warranted to clarify whether any current hypertension was 
caused or aggravated by the veteran's service-connected PTSD.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from October 2007 to the 
present.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the veteran should be informed 
of how to establish his claim of secondary 
service connection under 38 C.F.R. 
§ 3.310.

2.  Obtain all medical records and 
hospitalization records for the veteran's 
conditions from the VAMC in West Haven, 
Connecticut from October 2007 to the 
present.  Any negative responses should be 
documented in the file and the veteran 
must be provided with an opportunity to 
provide such medical records.  

3.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private doctor for treatment for 
hypertension, to include Dr. James G. 
Bucci.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for hypertension.  The claims file should 
be provided to the appropriate examiner 
for review, and the examiner should note 
that it has been reviewed.  After 
reviewing the file, the physician should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
has hypertension that has been caused or 
aggravated by a service-connected 
disability, particularly the veteran's 
service- connected PTSD.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

5.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


